Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 4/30/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent application 15/496085 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statement
Prior Art Andreiko et al. (U.S. PG PUB 2002/0006597) is from applicant’s IDS 10/01/2019. 
Allowable Subject Matter
Claims 1-14, 17-20 are allowed. See reasons indicated in Notice of Allowance on 3/10/2021. 
Claim 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “wherein the patient’s teeth include a problem area and an anchoring area, and the archwire is configured such that the first section is located on or near the problem area and a second section of the orthodontic archwire is on or near the anchoring area.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Andreiko et al. (U.S. PG PUB 2002/0006597) in view of Abels et al. (U.S. PG PUB 2004/0175669).

Regarding claim 21, Andreiko teaches a method for determining stiffness of an orthodontic archwire for a tooth malocclusion of a patient with a computer system, the method comprising: 
constructing a model of a patient's teeth in the computer system (see ¶ [0029] “Alternatively, three dimensional imaging of the teeth and jaw of the patient is carried out with laser or other scanner to form full three dimensional images of the teeth and jaw of the patient. The images may be formed from the patient's teeth and jaw or from a model thereof. Additional data is digitized by taking vertical profiles of the patient's teeth, either by tracing with a computer the three dimensional images generated with other scanners, or by scanning with a mechanical contact probe or with a non-contact probe the individual teeth of the patient, or model thereof. The data may be taken directly from the patient using CAT scans, MRI, positron emission tomography or other technique.”); 
 inputting material properties of the archwire to the computer system wherein the material properties of the archwire comprise the stiffness of the archwire (see ¶ [0151] “The equipment 38 also includes an appliance archwire bending or forming machine 40 which produces custom shaped archwires for the appliance 25 by feeding and bending wire of any one of several available materials and stiffnesses into the custom archwire shape.” see ¶ [0182] “This measurement provides a feedback signal that provides compensation for material property variations that effect the formed shape and the amount of over-bending required.”); determining an adjusted stiffness of a first section of the orthodontic archwire based on the model of the patient's teeth, the first section associated with the tooth malocclusion of the patient (see ¶ [0295] “This finish archwire will be of a material and stiffness determined to be appropriate for the final positioning of the teeth. Depending on the severity of the initial malpositioning of the patient's teeth, however, less stiff archwires, or temporary archwires may be desired for beginning the orthodontic treatment. Thus, additional archwires 64 of various properties but in the shape shown in FIG. 8E will be provided the orthodontist 14. In addition or in the alternative to the provision of these additional archwires, an actual size drawing or template having thereon the shape shown in FIG. 8E will be provided the orthodontist 14 to enable him to form archwires for preliminary treatment and rough positioning.”).

(e.g., the most posterior molars), while being permitted to slide within the archwire slots of the remaining teeth.”).
	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Andreiko by adapting the teachings of Abels to create better bracket and archwire positioning without using rapid prototyping techniques (see ¶ [0013] of Abels).


Response to Arguments
Applicant's arguments filed on 01/05/2021 have been fully considered but they are not persuasive. Applicants argue one would not combine the teachings of Abels and Andreiko, however, such argument is a general allegation, and examiner has provided sufficient reasoning of why one would combine the references in the rejection above. Further applicants argue descriptions from the specification that are not in applicants claim. Applicant cannot import passages from the specification to the claims and argue the prior art does not teach it. The arguments stated are not relevant to the actual claims themselves. Applicant’s amended claims do not clarify the scope, rather broadens the claim and removes all or a portion of the allowable subject matter, thus, claims are not allowable. Examiner has already notified applicant and suggested allowable subject matter to be added into the claim to expedite to allowance.
Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                           
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194